         Case 1:19-cv-02473-SAG Document 35-1 Filed 12/30/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,

                Plaintiff

        v.                               Case No. 1:19-cv-02473-GLR

BALTIMORE POLICE DEPARTMENT,
THOMAS PELLEGRINI, OSCAR                 Judge Stephanie A. Gallagher
REQUER, RICHARD FAHLTEICH,
JOHN TEWEY, FRED CERUTI, JOHN
MACGILLIVARY, UNKNOWN                    JURY TRIAL DEMANDED
EMPLOYEES OF THE BALTIMORE
POLICE DEPARTMENT, AND MAYOR
AND THE CITY COUNCIL OF
BALTIMORE,

               Defendants


                                       ORDER


       Upon consideration of the good cause shown in Plaintiff’s motion to extend
the time to serve Defendant MacGillivary, pursuant to Rule 4(m), and the
arguments made by co-Defendants who will not be prejudiced by the extension, that
motion is GRANTED and the deadline for service shall be extended by 30 days from
the date on which a representative of the estate of Defendant MacGillivary is
appointed.




Date:


Signed:
              Stephanie A. Gallagher, Judge
              UNITED STATES DISTRICT JUDGE
